91 F.3d 124
Laborers Combined Funds of Western Pennsylvania, as Agentfor Joseph Laquatra, Albert W. Betler, Trustees as Litem,Laborers' District Counsel of Western Pennsylvania Welfareand Pension Funds, Keystone Building Contractors'Association Industry Advancement Program of WesternPennsylvania Fund, Laborers' District Council of Western Pennsylvaniav.Larry E. Patterson, i/a/t/d/b/a L.E. Patterson Construction Company
NO. 95-3357
United States Court of Appeals,Third Circuit.
June 07, 1996
Appeal From:  W.D.Pa., No. cv-94-1549

1
AFFIRMED.